Citation Nr: 1338310	
Decision Date: 11/21/13    Archive Date: 12/06/13

DOCKET NO.  13-18 005	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to Retraining Assistance Program (VRAP) benefits from September 24, 2012 to December 13, 2012, from January 7-8, 2013, 
February 8-12, 2013, and from March 15-22, 2013.  


ATTORNEY FOR THE BOARD

S.J. Janec, Counsel



INTRODUCTION

The Veteran had active military service from April 1992 to December 1994.

This matter comes before the Board of Veterans' Appeals (Board) from a January 2013 decision of the Muskogee, Oklahoma Education Center of the Department of Veterans Affairs (VA).  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In May 2013, in conjunction with her substantive appeal, the Veteran submitted additional evidence in conjunction with her claim but did not include a waiver of RO review of the evidence, as required by 38 C.F.R. § 20.1304 (2013).  Indeed, the evidence was received by the Agency of Original Jurisdiction (AOJ) prior to certification and transfer of the appeal to the Board.  As such, the provisions of 38 C.F.R. § 19.37 (a)(2013) apply, which requires the AOJ to render a supplemental statement of the case (SSOC).  Under such circumstances, the Board is precluded from soliciting a waiver under Chairman's Memorandum No. 01-05-09, May 25, 2005.  (The Board may solicit a waiver only if the records were received by VA after the transfer of the records to the Board, i.e., as under 38 C.F.R. § 19.37(b).)  Hence, the Board finds that the Veteran would be prejudiced if the evidence was considered in the first instance in the absence of a waiver, particularly since the evidence is neither duplicative nor irrelevant to the issue before the Board.  See Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003); 38 C.F.R. § 20.1304 (2013).  

Accordingly, the case is REMANDED for the following action:

Review the evidence associated with the file since the March 2013 Statement of the Case, and readjudicate the claim for entitlement to VRAP benefits.  If the benefit sought is not fully granted, the Veteran and her representative, if any, should be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

